Order denying motion to vacate judgment -and for leave to plaintiff to serve a reply to the counterclaim reversed upon the law and the facts, without costs, and motion granted upon payment to respondent of costs and disbursements as taxed; judgment vacated, and plaintiff granted leave to serve a reply to the counterclaim within ten days from the entry of the order herein. Plaintiff’s default was not willful and was due to excusable mistake. In light of this decision the appeals from the other two orders are dismissed, without costs. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.